Title: VIII. Jefferson’s Vocabulary of the Unquachog Indians, [14 June 1791]
From: Jefferson, Thomas
To: 



[14 June 1791]

Unquachogs. About 20. souls. They constitute the Pusspátock settlement in the town of Brookhaven S. side of Long island.
The language they speak is a dialect differing a little from the  Indians settled near Southampton called Shinicocks and also from those of Montock called Montocks. The three tribes can barely understand each other.


quadrupeds
{
  cow. čowsen
— turkey nahiam.


  horse. hosses
  chicken. kekeeps.


  sheep sheeps.
  potato. panac.


  hog. hog.
  squash. áscoot


  dog. arsúm
  wheat. maróomar


— fox. sqúirrútes
— bread. ap.


— squirrel. moccás.
  mouse. poquáttas


— rabbet móh-tux
  rat. no name.


— deer. hátk
  rye. rye


 birds
{
— bird. aswássas.
— oats. oats.


— crow. concónchus.
  tobacco. tobac.


  gull. arráx
  hominy. samp.


— goose. hakénah
  meat. wéeows.


— eagle wéquaran.
— stone. sun.


 — duck. nanásecus. — dove. má-owks.

 
  — clay.{púckwe
  squoint
 
 


— fish hawk. manamáquas.
  sand yaac


— quail. ohócotees
— water. núp


— partridge. ápacus
— dirt. puckwé


  whippoorwill. whácorees.
  the whole world. wáame-pámakíu.


insects
{
— snake. skwk


— bug seukr
— sky. ke-isk


  worm. húquer
— cloud. pamayaúxen


— fly. mucháwas.
— rain. súkerun


  musketo. murráquitch
— snow. soáchop


plants
{
—tree. péewye.
— ice. copátn


— pine. cw
— hail. mosécan


— oak. húchemus.
— sun. háquaqua


— hiccory. wusqúat
— moon. neépa.


  appletree. appeesanck.
— star. aráqusac


  peach tree. péachesanck
— fire. ruht. yuht.


  cherry tree. chérrysanck.
  whale oil. púttapapúm.


— grape. cátamenón.
  greese. pum.


  plumb tree. sassémenac.
  whale. púttap.


  strawberries. wotáhomon.
— fish. opéramac.


— mulberry tree. accacúmenoc.
  oyster. apóonahac.


  rose. wósowancon.
  clam. poquahoc.


  Indn. corn. sowháwmen.
—a man. run.





— woman. squah.
— husband. ks-haḿps




— child. peewútstut
— wife. keé-us




— boy. macúchax.
  gr. child. cówhees




  lad. rungcump.
— milk. wampachú-unk




— girl. squásses.
  peas. no name.




  lass. yúnksquas.
  beans. mais-cusseet




— head. okéyununc.
— black. shickayo.




— hair. wé-usk
— white. wámpayo




— eyes. skésuc.
— red. sqúayo




— nose. cochóy
— yellow. weesa-wayo




— mouth. cúttoh
— blue. seewamp-wayo




— teeth. képut
— green. uscusquáyo




— lips. kussissit.
— rainbow papuhmúncsunc




— chin. cotuḿpcan
  bow. atúmp.




— cheek. canánno
  arrow. neep.




— ear. catáwoc.
  tomahawk. chékenas.




— neck. keésquish.
  a pot. coquées




  shoulder. péquan
  a bed. apúnna




— arm. copút-te
  a blanket. aquéewants.




  elbow. keésquan.
  axe. ochégan.




— hand. coŕitché
— house. weécho.




— finger. coŕitcheus.
  door. squnt.




— nail. cocássac
  chimney. hamánek




— back. cúpsquan
  gourd. <quai> whorámmok.




  skin. cuttaqúras
  watermelon. Waghtiwhorámmok




— belly. cráckish




  hip. corúcan
  wampum. whampump.




— thigh. copómac
  mocassens. mocússenus




  knee. cucúttuc
— good. woréecan




— leg. coráun.
— bad. mattateáyuh.




— foot. cusseéd
— clever. weáyuh.




— grt. toe. cumsquáusseet
— handsome. woreeco.




— little toe. peewasticonseet
— ugly. neeho wuchayuk




— father cws
  a cross <angry> fellow. cheeáscota.




— mother cẃca




— brother contàyux
— a river seépus




— sister. keéssums
— ocean. cutstúk




— child. neechuntz.
  a bay. petápagh




  aunt cacácas
— to walk. copumusah




  uncle nisséis
— to stand. cotofer




  Gr father numpsoonk
— to lie down. cutchéepur




  Gr. mother. nánnax
— to sit. kiummatap.





— to run. quáquees
  10. payac.




— to break. pẃksa
  11. nápan-naquut




—to bend. co-unkarúnneman
  12. napan-ees




  to cut with a knife.
  13. napan-us




    poquesímman.
  14. napan-yóut




  to cut with an axe.
  15. napan-napá




    poquatáhaman
  16. napan-nacuttah.




— to kill. wúhnsa.
    &c. to 19.




  war. ayutówac
  20. neésun-chog




— peace. weéhsaac
  21. neesun chognaquut




  to hunt. peénsaac.
  30. sowunchog




— I. née
  40. yauhwunchóg




— you. kee
  50. napáatsunchóg.




— he. naácum.
  60. nacúttahtsunchog




  <she. wéena>
  70. tumpawatsunchog.




— small peéwátsu
    &c.




    1. naqúut
  <100 norit sunchog>




    2. nées
— 100. noquut pasit




    3. nus
— 200. nees pasu




    4. yaut
  <300>




    5. pa [or] napáa
  <god> god. mánto.




    6. nacúttah [or] cúttah
  a great god. masakéetmúnd.




    7. túmpawa
  devil. máttateáshet




    8. swah.
— thunder. pataquáhamoc.




    9. nẃre
— lightening. wowosúmpsa.


The orthography is English. This Vocabulary was taken by Th: J. June 13. 1791. in presence of James Madison and Genl. Floyd. There remain but three persons of this tribe now who can speak it’s language. These are old women. From two of these, brought together, this vocabulary was taken. A young woman of the same tribe was also present who knew something of the language.
